Citation Nr: 1647121	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services 


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1968 to September 1970.  His decorations include the Republic of Vietnam Cross of Gallantry with Palm, Combat Infantryman Badge and Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for coronary artery disease and assigned a 10 percent rating effective April 26, 2005.  The Veteran appealed the initial rating assigned.

In a December 2015 decision, the Board granted a staged rating for coronary artery disease and found that the issue of entitlement to a TDIU was raised by the evidence of record.  The TDIU issue was remanded for further evidentiary development.  As will be discussed in greater detail below, there has been substantial compliance with the December 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO's initial adjudication of the claim by way of a March 2016 letter that informed the Veteran of the evidentiary requirements for a TDIU, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was not afforded a VA examination in connection with the TDIU claim; however, one is not necessary to decide the claim as there is sufficient evidence in the record describing the symptoms and functional loss related to the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

This matter was remanded in December 2015 for further development, including to provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to TDIU, and to provide him with VA Form 21-8940 for him to return with the requisite information concerning his work history and education.  Both of these remand directives were satisfied via the above-described March 2016 letter, which was sent to his current address of record and included VA Form 21-8940.  The Veteran did not return the completed VA Form 21-8940.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street").
The notice and VA Form 21-8940 were mailed to the Veteran's most current address of record.  In this regard, the United States Court of Appeals for Veterans Claims has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties. Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet.App. 271 (1994).  Because the Veteran has not claimed or shown that the notice and VA Form 21-8940 were mailed to the wrong address, there is not sufficient evidence to rebut the presumption of regularity.  Therefore, it is presumed that the Veteran received the notice and VA Form 21-8940, and additional remand is not required.  Accordingly, the Board will proceed to consider the Veteran's claim on the evidence of record, as VA's duty to assist has also been met. 

II.  Entitlement to a TDIU

Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to secure or follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

As noted above, the TDIU issue before the Board was raised in connection with the initial rating assigned for the Veteran's coronary artery disease.  As such, the applicable period on appeal in this matter is from April 26, 2005 to the present.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During this period, the Veteran's service-connected disabilities include coronary artery disease, rated 10 percent disabling until May 14, 2009, and 60 percent thereafter, and posttraumatic stress disorder (PTSD) rated 30 percent disabling.  His combined rating is 40 percent prior to May 14, 2009, and 70 percent thereafter.  Thus, he did not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) until May 14, 2009.

It is VA policy, however, to grant TDIU in all cases where a veteran is unable to work due to service-connected disability.  Rating boards are required to submit to the Director, Compensation Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).

Here, however, no such referral is necessary, as the Board finds the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  As an initial matter, the evidence shows that the Veteran was gainfully employed as a teacher and principal prior to his June 2005 VA examination, when he reported he had to retire five years prior due to his heart disease, presumably after his myocardial infarction in April 2000.  However, subsequent evidence of record shows that he was later employed as an athletic director until June 2010, at which time he retired and planned on taking a year off before looking for new employment in 2011.  See January 2011 record of A. Cohen, MD., PhD.  He holds a bachelor's degree in education.  See June 1972 VA Form 21E-1990.

Moreover, as noted above, in March 2016 the Veteran was asked to provide information regarding employment and educational history by submitting a completed VA Form 21-8940, but did not supply this evidence.  As such, the record is silent as to the Veteran's current employment status, as well as his employment status between April 26, 2005 and June 2010. 

Regardless, although the Veteran has submitted some evidence that his coronary artery disease symptoms prevent him from exertional activities, the evidence does not show that he is prevented from securing or following a substantially gainful occupation due to these symptoms alone at any point during the appeal period.  In this regard, the Veteran reported in October 2011 that he could not walk long distances and that he no longer could take part in strenuous household chores without experiencing fatigue or angina due to his heart condition.  See October 2011 Notice of Disagreement.  Other contemporaneous records, however, demonstrate that he was "working out regularly" and "has had no chest pain with these activities."  See February 2011 record from D.B. Chough, M.D.  In May 2011, he had a negative maximal stress test with good exercise performance for his age.  See May 2011 report of E. Skillen, DO.  During a July 2015 VA heart examination, the Veteran reported that his heart condition caused fatigue with exertion, that he could have chest pains without exertion, but also that he could do some mildly exertional activities that resulted in fatigue but no chest pain.  However, the examiner emphasized that in treatment records dated in February 2015, the Veteran noted that he had "been exercising rather vigorously, almost daily, jogging four miles a day," with "no chest pain, dyspnea, orthopnea or P[aroxysmal] N[octurnal] D[ypsnea]."  To the extent the symptoms reported during the July 2015 examination were noted to "impact" his ability to work, the Board emphasizes his current 60 percent rating for his heart disorder "represent[s] as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1; see also 38 C.F.R. § 4.104, Diagnostic Code 7005.  In other words, the industrial impact outlined by the July 2015 VA examiner is already accounted for in his 60 percent rating.  

With regard to his PTSD, the Veteran does not assert, and the evidence does not otherwise reflect, that his PTSD prevents him from securing or following a substantially gainful occupation.  During the June 2005 VA examination, the Veteran reported that his PTSD had a significant impact on his personal life, but highlighted his successful career in the public school system.  Other than one isolated notation of increased anxiety and depression, in which the examining psychologist did not indicate any interference with the Veteran's employment, subsequent treatment records note no significant depression or any other significant psychiatric symptoms.  See August 2011 VA treatment record; compare January 2006, January 2007, January 2008, March 2009, September 2009, December 2009 October 2010 record from A. Cohen, M.D., Phd.  

Additionally, given the Veteran's level of education and career in the public school system, the evidence shows that he has sufficient experience and training to perform tasks required of an employee working in a mostly sedentary employment position, such as in an office of a school. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish that he or she is unemployable within the meaning of 38 C.F.R. § 4.16.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the evidence shows that the Veteran has the appropriate education, training and work experience to perform the tasks associated with sedentary employment.

Having carefully considered all the evidence of record, the Board finds that the Veteran's service-connected disabilities, alone, would not prevent him from finding and maintaining substantially gainful employment.  Thus, prior to May 14, 2009, a referral for consideration of an extraschedular TDIU is not warranted, and beginning May 14, 2009, entitlement to a schedular TDIU is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


